DETAILED ACTION
Claims 1-4, 6-11, and 13-16 are presented for examination.
Claims 1, 2, 6-9, and 13-16 are amended.
Claims 5 and 12 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The Amendments to the Specification were received on 04/25/2022. The title and Abstract are acceptable.

Response to Arguments
The objection to the Specification has been withdrawn based on Applicant’s amendment.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al., (hereinafter Lim), U.S. Publication No. 2021/0136788, in view of Nasrallah et al., (hereinafter Nasrallah), NPL Publication “Ultra-Low Latency (ULL) Networks: The IEEE TSN and IETF DetNet Standards and Related 5G ULL Research”.

As per claim 1, Lim discloses a transmission device [fig. 1B, 2, 12, paragraphs 0059, 0175, a transmission device (DU may transmit the control message to the RU via a fronthaul interface)] comprising: 
a controller [fig. 1B, 2, 12, paragraphs 0073, a controller (controller 230 transmits and receives a signal via the communication unit 210)] configured to apply transmission schemes to respective divisions of a frame structure of a signal to be transmitted to a fronthaul [paragraphs 0007, 0083, 0087, 0088, apply transmission schemes to respective divisions of a frame structure of a signal to be transmitted to a fronthaul (a fronthaul structure according to a function split)]; and 
a transmitter configured to transmit the signal to the fronthaul [fig. 1B, 2, 12, paragraphs 0068, 0069, 0175, 0183, a transmitter configured to transmit the signals to the fronthaul (communication unit 210 may transmit or receive a signal)], 
wherein the plurality of divisions includes a first division and a second division [fig. 5A, paragraphs 0115-0129, the plurality of divisions includes a first division and a second division (a message is transmitted between a DU and an RU, the message is divided in sections (e.g., a transport header 501, a common header 503, first section information 505, and second section information 507))], 
Lim does not explicitly disclose wherein the controller is configured to apply a transmission scheme having a higher error tolerance to the first division and a transmission scheme having a lower error tolerance to the second division.
However, Nasrallah teaches wherein the respective divisions include a first division and a second division, and the controller is configured to apply a transmission scheme having a higher error tolerance to the first division and a transmission scheme having a lower error tolerance to the second division [fig. 11, 14, 33, pages 97, 98, 0108, 0109, 0121, 0122, 0126, 0133, wherein the respective divisions include a first division and a second division, and the controller is configured to apply a transmission scheme having a higher error tolerance to the first division and a transmission scheme having a lower error tolerance to the second division (frame can be divided into multiple sub-blocks; select specific conditions for low priority traffic and high priority traffic; select specific resources for high priority flows, while low priority flows could share a common reserved resource)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Lim by applying a transmission scheme having a higher error tolerance to the first division and a transmission scheme having a lower error tolerance to the second division as taught by Nasrallah because it would provide the Lim's device with the enhanced capability of providing reliable network design [Nasrallah, pages 89, 109].

As per claim 2, Lim discloses the transmission device according to claim 1, wherein 
the first division includes at least one of header information or control information, and the second division includes payload information subjected to signal processing for transmission in a radio section between a radio device and a terminal device connected through the fronthaul [fig. 5A, 7, paragraphs 0089, 0090, 0113, 0115, 0129, 0147, the first division includes at least one of header information or control information, and the second division includes payload information subjected to signal processing for transmission in a radio section between a radio device and a terminal device connected through the fronthaul (control message of section type 6 may include a transport header 501, a common header 503, first section information 505, and second section information 507; eCPRI header, an O-RAN header, and an additional field may be included in an Ethernet payload of a message)].

As per claim 3, Lim discloses the transmission device according to claim 2, 
wherein the header information included in the first division is header information for a transmission section of the fronthaul [fig. 5A, 7, paragraphs 0089, 0090, 0113, 0115, 0129, 0147, wherein the header information included in the first division is header information for a transmission section of the fronthaul (as fronthaul interfaces … an eCPRI header, an O-RAN header, and an additional field may be included in an Ethernet payload of a message)].

As per claim 4, Lim discloses the transmission device according to claim 2, 
wherein the header information included in the first division includes header information for the radio section and header information for a transmission section of the fronthaul [paragraphs 0089, 0090, 0115, 0116, wherein the header information included in the first division includes header information for the radio section and header information for a transmission section of the fronthaul (control message of section type 6 may include a transport header 501, a common header 503 for transmission via fronthaul interfaces)].

As per claim 8, Lim discloses a reception device [fig. 3, paragraphs 0057, 0076, a reception device (a radio unit (RU 180))] comprising: 
a receiver [paragraphs 0079, 0080, a receiver (communication unit 310 may be referred to as “transmitter”, “receiver”, or “transceiver”)] configured to receive a signal from a fronthaul [fig. 1B, 3, 12, paragraphs 0079, 0080, 0175, 0183, to receive a signal from a fronthaul (communication unit 310 may transmit or receive a signal)]; and 
a controller [fig. 1B, 3, 12, paragraphs 0079, 0080, 0082, a controller (controller 330 controls overall operations of the RU 180)] configured to restore the signal in accordance with  transmission schemes for respective divisions of a frame structure of the signal [fig. 1B, 5A, 12, paragraphs 0068, 0086, 0089, 0115-0129, restore the signal in accordance with  transmission schemes for respective divisions of a frame structure of the signal (communication unit 210 reconstructs a received bit stream by demodulating and decoding the baseband signal))],
wherein the respective divisions includes a first division and a second division [fig. 5A, paragraphs 0115-0129, wherein the respective divisions includes a first division and a second division (a message is transmitted between a DU and an RU, the message is divided in sections (e.g., a transport header 501, a common header 503, first section information 505, and second section information 507))], 
Lim does not explicitly disclose a transmission scheme applied to the first division has a higher error tolerance and a transmission scheme applied to the second division has a lower error tolerance.
However, Nasrallah teaches wherein the respective divisions include a first division and a second division, and the controller is configured to apply a transmission scheme having a higher error tolerance to the first division and a transmission scheme having a lower error tolerance to the second division [fig. 11, 14, 33, pages 97, 98, 0108, 0109, 0121, 0122, 0126, 0133, wherein the respective divisions include a first division and a second division, and the controller is configured to apply a transmission scheme having a higher error tolerance to the first division and a transmission scheme having a lower error tolerance to the second division (frame can be divided into multiple sub-blocks; select specific conditions for low priority traffic and high priority traffic; select specific resources for high priority flows, while low priority flows could share a common reserved resource)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Lim by applying a transmission scheme having a higher error tolerance to the first division and a transmission scheme having a lower error tolerance to the second division as taught by Nasrallah because it would provide the Lim's device with the enhanced capability of providing reliable network design [Nasrallah, pages 89, 109].

As per claim 9, Lim discloses the reception device according to claim 8, wherein 
the first division includes at least one of header information or control information, and the second division includes payload information on radio signal processing [fig. 5A, 7, paragraphs 0089, 0090, 0113, 0115, 0129, 0147, the first division includes at least one of header information or control information, and the second division includes payload information on radio signal processing (control message of section type 6 may include a transport header 501, a common header 503, first section information 505, and second section information 507; eCPRI header, an O-RAN header, and an additional field may be included in an Ethernet payload of a message)].

As per claim 10, Lim discloses the reception device according to claim 9, 
wherein the header information included in the first division is header information for a transmission section of the fronthaul [fig. 5A, 7, paragraphs 0089, 0090, 0113, 0115, 0129, 0147, wherein the header information included in the first division is header information for a transmission section of the fronthaul (as fronthaul interfaces … an eCPRI header, an O-RAN header, and an additional field may be included in an Ethernet payload of a message)].

As per claim 11, Lim discloses the reception device according to claim 9, 
wherein the header information included in the first division includes header information for a radio section between a radio device including the reception device and a terminal device and header information for a transmission section of the fronthaul [paragraphs 0089, 0090, 0115, 0116, wherein the header information included in the first division includes header information for a radio section between a radio device including the reception device and a terminal device and header information for a transmission section of the fronthaul (control message of section type 6 may include a transport header 501, a common header 503 for transmission via fronthaul interfaces)].

As per claim 15, Lim discloses a method of communication [paragraphs 0002, 0016, a method of communication (an operation method in a wireless communication system)] comprising: 
applying transmission schemes [fig. 1B, 2, 12, paragraphs 0073, applying transmission schemes (controller 230 transmits and receives a signal via the communication unit 210)] for respective divisions of a frame structure of a signal to be transmitted to a fronthaul [fig. 1B, 5A, 12, paragraphs 0089, 0115, respective divisions of a frame structure of a signal to be transmitted to a fronthaul (a message is transmitted between a DU and an RU (e.g., fronthaul 170 between the DU 160 and the RU 180); eCPRI header, an O-RAN header, and an additional field may be included in an Ethernet payload of a message)]; and 
transmitting the signal to the fronthaul [fig. 1B, 2, 12, paragraphs 0068, 0069, 0175, 0183, transmitting the signal to the fronthaul (communication unit 210 may transmit or receive a signal)].
wherein the plurality of divisions includes a first division and a second division [fig. 5A, paragraphs 0115-0129, the plurality of divisions includes a first division and a second division (a message is transmitted between a DU and an RU, the message is divided in sections (e.g., a transport header 501, a common header 503, first section information 505, and second section information 507))], 
Lim does not explicitly disclose wherein the controller is configured to apply a transmission scheme having a higher error tolerance to the first division and a transmission scheme having a lower error tolerance to the second division.
However, Nasrallah teaches wherein the respective divisions include a first division and a second division, and the controller is configured to apply a transmission scheme having a higher error tolerance to the first division and a transmission scheme having a lower error tolerance to the second division [fig. 11, 14, 33, pages 97, 98, 0108, 0109, 0121, 0122, 0126, 0133, wherein the respective divisions include a first division and a second division, and the controller is configured to apply a transmission scheme having a higher error tolerance to the first division and a transmission scheme having a lower error tolerance to the second division (frame can be divided into multiple sub-blocks; select specific conditions for low priority traffic and high priority traffic; select specific resources for high priority flows, while low priority flows could share a common reserved resource)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Lim by applying a transmission scheme having a higher error tolerance to the first division and a transmission scheme having a lower error tolerance to the second division as taught by Nasrallah because it would provide the Lim's method with the enhanced capability of providing reliable network design [Nasrallah, pages 89, 109].

As per claim 16, Lim discloses a method of communication [paragraphs 0002, 0016, a method of communication (an operation method in a wireless communication system)] comprising: 
receiving a signal from a fronthaul [fig. 1B, 3, 12, paragraphs 0079, 0080, 0175, 0183, receiving a signal from a fronthaul (communication unit 310 may transmit or receive a signal)]; and 
restoring the signal in accordance with transmission schemes for respective divisions of a frame structure of the signal [fig. 1B, 5A, 12, paragraphs 0068, 0086, 0089, 0115-0129, restore the signal in accordance with  transmission schemes for respective divisions of a frame structure of the signal (communication unit 210 reconstructs a received bit stream by demodulating and decoding the baseband signal))],
wherein the respective divisions includes a first division and a second division [fig. 5A, paragraphs 0115-0129, wherein the respective divisions includes a first division and a second division (a message is transmitted between a DU and an RU, the message is divided in sections (e.g., a transport header 501, a common header 503, first section information 505, and second section information 507))], 
Lim does not explicitly disclose a transmission scheme applied to the first division has a higher error tolerance and a transmission scheme applied to the second division has a lower error tolerance.
However, Nasrallah teaches wherein the respective divisions include a first division and a second division, and a transmission scheme applied to the first division has a higher error tolerance and a transmission scheme applied to the second division has a lower error tolerance [fig. 11, 14, 33, pages 97, 98, 0108, 0109, 0121, 0122, 0126, 0133, wherein the respective divisions include a first division and a second division, and a transmission scheme applied to the first division has a higher error tolerance and a transmission scheme applied to the second division has a lower error tolerance (frame can be divided into multiple sub-blocks; select specific conditions for low priority traffic and high priority traffic; select specific resources for high priority flows, while low priority flows could share a common reserved resource)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Lim by applying a transmission scheme having a higher error tolerance to the first division and a transmission scheme having a lower error tolerance to the second division as taught by Nasrallah because it would provide the Lim's method with the enhanced capability of providing reliable network design [Nasrallah, pages 89, 109].

Claims 6, 7, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim, in view of Nasrallah, and in further view of Gulati et al., (hereinafter Gulati), U.S. Publication No. 2021/0105084 (Provisional Application No. 62/909702 (10/2/2019)).

As per claim 6, Lim discloses the transmission device according to claim 1, Lim does not explicitly disclose the transmitter is configured to multiplex information indicating the first division and the second division and information indicating the transmission schemes applied to the first division and the second division on the signal.
However, Gulati teaches the transmitter is configured to multiplex information indicating the first division and the second division and information indicating the transmission schemes applied to the first division and the second division on the signal [fig. 4, 5, paragraphs 0002, 0037, 0056, 0060, the transmitter is configured to multiplex information indicating the first division and the second division and information indicating the transmission schemes applied to the first division and the second division on the signal (determine a modulation and coding scheme for control information to be multiplexed with data for transmission); (provisional support paragraphs 0005, 0028, 0029)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Lim by multiplexing information as taught by Gulati because it would provide the Lim's device with the enhanced capability of improving reliability and/or reducing errors of control information multiplexed on a data channel [Gulati, paragraph 0009].

As per claim 7, Lim discloses the transmission device according to claim 1, Lim does not explicitly disclose wherein the transmission schemes are defined by any one or a combination of two or more of an error correction code, a coding rate, a modulation multilevel number, or an optical multiplex wavelength.
However, Gulati teaches wherein the transmission schemes are defined by any one or a combination of two or more of an error correction code, a coding rate, a modulation multilevel number, or an optical multiplex wavelength [paragraphs 0007, 0009, 0047, 0056, 0075, wherein the transmission schemes are defined by any one or a combination of two or more of an error correction code, a coding rate, a modulation multilevel number, or an optical multiplex wavelength (a modulation and coding scheme for control information to be multiplexed with data for transmission)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Lim by including one or a combination of two or more of an error correction code, a coding rate, a modulation multilevel number, or an optical multiplex wavelength as taught by Gulati because it would provide the Lim's device with the enhanced capability of improving reliability and/or reducing errors of control information multiplexed on a data channel [Gulati, paragraph 0009].

As per claim 13, Lim discloses the reception device according to claim 8, Lim does not explicitly disclose the receiver is configured to receive information indicating the first division and the second division and information indicating the transmission scheme, the information being multiplexed with the signal.
However, Gulati teaches the receiver is configured to receive information indicating the first division and the second division and information indicating the transmission scheme, the information being multiplexed with the signal [fig. 4, 5, paragraphs 0002, 0037, 0056, 0060, the receiver is configured to receive information indicating the first division and the second division and information indicating the transmission scheme, the information being multiplexed with the signal (determine a modulation and coding scheme for control information to be multiplexed with data for transmission); (provisional support paragraphs 0005, 0028, 0029)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Lim by multiplexing information as taught by Gulati because it would provide the Lim's device with the enhanced capability of improving reliability and/or reducing errors of control information multiplexed on a data channel [Gulati, paragraph 0009].

As per claim 14, Lim discloses the reception device according to claim 8, Lim does not explicitly disclose wherein the transmission schemes are defined by any one or a combination of two or more of an error correction code, a coding rate, a modulation multilevel number, or an optical multiplex wavelength.
However, Gulati teaches wherein the transmission schemes are defined by any one or a combination of two or more of an error correction code, a coding rate, a modulation multilevel number, or an optical multiplex wavelength [paragraphs 0007, 0009, 0047, 0056, 0075, wherein the transmission scheme is defined by any one or a combination of two or more of an error correction code, a coding rate, a modulation multilevel number, or an optical multiplex wavelength (a modulation and coding scheme for control information to be multiplexed with data for transmission)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Lim by including one or a combination of two or more of an error correction code, a coding rate, a modulation multilevel number, or an optical multiplex wavelength as taught by Gulati because it would provide the Lim's device with the enhanced capability of improving reliability and/or reducing errors of control information multiplexed on a data channel [Gulati, paragraph 0009].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Perez et al., NPL Publication “5G New Radio Fronthaul Network Design for eCPRI-IEEE 802.1CM and Extreme Latency Percentiles”, discloses traffic patterns with different QoS requirements.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/
Primary Examiner, Art Unit 2469